EXHIBIT 10.1

AMENDED AND RESTATED AGREEMENT

This Amended and Restated Agreement dated as of February 16, 2007 (the
“Agreement”) is by and between Denys Gounot (“Gounot”), DG Network (“DG
Network”) and Superior Essex Inc. (together with its subsidiary, affiliated and
associated companies, “SEI”).

WHEREAS, SEI and Nexans have elected Denys Gounot (“Gounot”), the principal of
DG Network, to serve as Chair of Essex Nexans Europe SAS, the holding company
for SEI’s magnet wire joint venture in Europe with Nexans (together with its
subsidiary, affiliated and associated companies, “Essex Nexans”);

WHEREAS, SEI and Gounot entered into and Agreement dated January 18, 2006 to set
forth the terms related to fees and expenses incurred in connection with such
service as chair (“Original Chair Agreement”);

WHEREAS, SEI and DG Network entered into a Consulting Agreement dated January
18, 2006 to set forth terms for DG Network to provide certain consulting
services with respect to Essex Nexans (the “Original Consulting Agreement”); and

WHEREAS, the parties wish to amend and restate the Original Chair Agreement and
Original Consulting Agreement (together the “Original Agreements”) in their
entirety as provided herein.

NOW, THEREFORE, the parties hereto agree to amend and restate the Original
Agreements, and the Original Agreements are hereby amended and restated, in
their entirety as follows:

1.   Consulting Services.  DG Network agrees to provide strategic consulting and
advisory services to Superior Essex in connection with the management and
operation of the businesses of Essex Nexans, including review and implementation
of strategic business development opportunities, and such other services as
Superior Essex shall reasonably request (“Consulting Services”).   SEI and DG
Network acknowledge that Gounot will be the primary person providing the
Consulting Services and that the Consulting Services will require the devotion
of a substantial portion of his time.  Any change in personnel by DG Network
must be approved by SEI.

2.                       Fees and Expenses.

(a)                                  Effective January 1, 2007, the parties
acknowledge that DG Network shall receive a fee of $200,000 per year, payable in
equal monthly installments in advance, for providing Consulting Services and
payment to Gounot for serving as Chair of Essex Nexans.

(b)                                 DG Network will be reimbursed for the
reasonable travel and living expenses actually incurred by DG Network with
respect to Gounot for Consulting Services while Gounot


--------------------------------------------------------------------------------


is away from his normal place of residence or business in connection with this
Agreement in accordance with applicable SEI policies and procedures.  In the
event DG Network is required to incur out of pocket expenses in connection with
this Agreement, DG Network will be reimbursed for such expenses in accordance
with applicable SEI and Essex Nexans policies and procedures.

(c)                                  The parties acknowledge that Gounot will be
reimbursed by Essex Nexans for the reasonable travel and living expenses
actually incurred by Gounot as Chair while Gounot is away from his normal place
of residence or business and for out-of-pocket expenses in accordance with
applicable Essex Nexans policies and procedures.

3.  Standards of Performance.  DG Network will perform the Consulting Services
in conformity with the highest ethical standards and in compliance with all
statutes, laws, ordinances, codes, rules and regulations applicable to the
Consulting Services, as well as SEI’s Code of Ethics and Standards of Business
Conduct, and its site policies, practices, guidelines and rules.

4.                           Term as Chair; Relationship of Parties.  Gounot
agrees to serve as Chair of Essex Nexans.  Gounot acknowledges that his term as
Chair is at the election of the shareholders of Essex Nexans and nothing herein
provides any rights or agreements to continue as Chair or director of Essex
Nexans or SEI.  Gounot acknowledges that he is not an employee or part-time
employee of SEI or Essex Nexans and that he shall not represent himself as, act
or purport to act as or be deemed to be the agent, representative, employee or
servant of SEI.

5.                           Termination of Agreement.  Either party shall have
the right to suspend the services provided hereunder or terminate the Agreement
at any time, upon giving not less than sixty (60) days written or oral notice of
such suspension or termination to the other party.  In the event of such
suspension or termination, SEI’s sole liability shall be to make the payments
due pursuant hereto through the termination date.

6.  Relationship of Parties.  In performing Consulting Services hereunder, DG
Network is acting as an independent contractor, and not as an employee or
part-time employee of SEI or Essex Nexans.  Neither DG Network nor its officers,
employees or agents shall represent itself or themselves as, act or purport to
act as or be deemed to be the agent, representative, employee or servant of
SEI.  Similarly, at no time shall DG Network and SEI be considered to be
co-employers or joint employers.  All persons furnished, used, retained or hired
by or on behalf of DG Network at all times shall be considered to be solely the
employees of DG Network, and DG Network at all times shall maintain supervision
and control over its employees.  Neither party has any right, power or
authority, express or implied, to bind the other party.

  Neither SEI nor Essex Nexans shall be responsible for the payment of worker’s
compensation, unemployment compensation, social security or any other payroll
tax for employees, representatives or agents of DG Network to assist in
providing Consulting Services. Likewise, no employee of DG Network shall be
permitted to participate in any SEI or Essex Nexans employee welfare benefit
plan, employee pension benefit plan or any other benefit offered by SEI or Essex
Nexans to their own employees.

2


--------------------------------------------------------------------------------


7.                           Confidentiality.

(a)          DG Network has acquired or may acquire from SEI or Essex Nexans
(the “Protected Party”) information which the Protected Party wishes to keep
confidential, including, but not limited to, any information regarding SEI’s and
Essex Nexans’ products, projects, business, plans, programs, plants, processes,
equipment, costs, customers and operations (collectively, “Confidential
Information”).  For a period of two (2) years from the effective date of this
Agreement, Neither DG Network nor its officers, owners, employees, agents or
representatives (collectively, the “Representatives”) shall disclose any
Confidential Information to third parties or use any Confidential Information
(other than in connection with performing its obligations under this Agreement),
without in each instance securing the prior written consent of the Protected
Party.  All notes, memoranda, records, tapes, printouts and other documents
(including, but not limited to, all electronic versions, drafts, copies and
excerpts thereof) embodying or referring to the Confidential Information or
supplied to DG Network by a Protected Party (collectively, “Documents”) shall be
the property of the Protected Party and shall be subject to this Agreement.  The
Protected Party shall be free to use all Documents in its business.  All
Documents shall be delivered or returned to the Protected Party within five (5)
business days of the termination of this Agreement, provided, however, that DG
Network may retain one archival copy of all reports delivered to a Protected
Party and of all working papers necessary to support its analyses, conclusions
and recommendations.  DG Network agrees that the restrictions and obligations
expressed in this Agreement are in no way to supersede or eliminate any rights
which a Protected Party has pursuant to state or federal law or foreign laws
pertaining to trade secrets or proprietary information, and, in the event any
such federal or state law or foreign law provides greater protections of any
Confidential Information than the protections set forth in this Agreement, such
greater protections shall apply to that Confidential Information.

(b)         Nothing contained in this Agreement shall prevent DG Network from
using or disclosing Confidential Information which (a) has become part of the
public domain other than by acts or omissions of DG Network or its
Representatives, (b) has been furnished or made known to DG Network by third
parties (other than those acting on behalf of a Protected Party) as a matter of
right and without restriction on disclosure or use, or (c) was legitimately in
DG Network’s possession prior to disclosure by a Protected Party, considering
Gounot’s past experience and positions, was not acquired directly or indirectly
from a Protected Party, and which DG Network had an unrestricted right to
disclose.  Specific information shall not be deemed to fall within the scope of
the foregoing exceptions merely because it is embraced by more generic
information that falls within the scope of one or more of those exceptions.

(c)          In the event DG Network or its Representatives are requested or
become legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, then DG Network shall provide the Protected Party with
prompt written notice of such request or requirement so that the Protected Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this paragraph 7.  In the event that such protective order or

3


--------------------------------------------------------------------------------


other remedy is not obtained, or that a Protected Party waives compliance with
the provisions of this paragraph 7 or as otherwise required by law, the party so
requested or compelled agrees to furnish only that portion of the Confidential
Information as it is advised by counsel is legally required to be disclosed, and
to exercise its best efforts to obtain assurance that confidential treatment
will be accorded the Confidential Information.

(d)         DG Network and its Representatives have been provided a copy of the
Master Confidentiality Agreement, dated October 21, 2005, among SEI, Essex
Nexans, Nexans and the other parties thereto (the “Master Agreement”).  DG
Network agrees to comply with the Master Agreement with regard to the use and
confidentiality of information provided by or on behalf any party thereto as if
DG Network were a party to the Master Agreement.

8.                           Assignment.  Neither DG Network or Gounot shall (by
operation of law or otherwise) assign its rights or delegate their respective
performance hereunder, in whole or in part, without the prior written consent of
SEI, and any attempted assignment or delegation without such consent shall be
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and, except as regards personal services,
shall be binding upon and inure to the benefit of the successors, assigns,
personal representatives, executors and administrators of the parties hereto.

9.                           Survival.  The provisions of paragraph 3, 4, 5 and
7 hereof shall survive the termination of the Consulting Services and this
Agreement.

10.                     Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Georgia, United States of
America (without regard to the conflict of laws principles thereof).

SUPERIOR ESSEX INC.

 

 

 

 

 

By:

/s/ Stephen M. Carter

 

 

Stephen M. Carter, CEO

 

 

 

DG NETWORK

 

 

 

 

 

By:

/s/ Denys Gounot

 

 

 

 

 

DENYS GOUNOT

 

 

 

 

 

/s/ Denys Gounot

 

4


--------------------------------------------------------------------------------